                                                                                                               Case 2:19-cv-01476-RGK-KS Document 10 Filed 03/11/19 Page 1 of 3 Page ID #:53


                                                                                                           1 TUCKER ELLIS LLP
                                                                                                             Brian K. Brookey - SBN 149522
                                                                                                           2 brian.brookey@tuckerellis.com
                                                                                                             Steven E. Lauridsen - SBN 246364
                                                                                                           3 steven.lauridsen@tuckerellis.com
                                                                                                             515 South Flower Street
                                                                                                           4 Forty-Second Floor
                                                                                                             Los Angeles, CA 90071
                                                                                                           5 Telephone:      213.430.3400
                                                                                                             Facsimile:      213.430.3409
                                                                                                           6
                                                                                                           7 Attorneys for Plaintiff BACKGRID USA, INC.
                                                                                                           8
                                                                                                           9
                   ♦ Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                                                        UNITED STATES DISTRICT COURT
                                                                                                          10                           CENTRAL DISTRICT OF CALIFORNIA
                                                                                                          11 BACKGRID USA, INC., a California          ) Case No. 2:19-cv-01476-PLA
                                                                                                             corporation,                              )
                                                                                                          12                                           ) PROOF OF SERVICE
                                                                                                                          Plaintiff,                   )
                                                                                                          13
TUCKER ELLIS LLP




                                                                                                                                                       )
                                                                                                                   v.                                  )
                                                                                                          14                                           )
                                                                                                             FASHION NOVA, INC.,                       )
                                                                                                          15                                           )
                                                                                                                          Defendant.                   )
                                                                                                          16                                           )
                                                                                                                                                       )
                                                                                                          17                                           )
                                                                                                                                                       )
                                                                                                          18
                                                                                                          19
                                                                                                          20
                                                                                                          21
                                                                                                          22
                                                                                                          23
                                                                                                          24
                                                                                                          25
                                                                                                          26
                                                                                                          27
                                                                                                          28


                                                                                                               015281\000010\1423256
Case 2:19-cv-01476-RGK-KS Document 10 Filed 03/11/19 Page 2 of 3 Page ID #:54
Case 2:19-cv-01476-RGK-KS Document 10 Filed 03/11/19 Page 3 of 3 Page ID #:55
